UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2414


DAVID R. CORBIN,

                Plaintiff - Appellant,

          v.

CHIEF JUSTICE LYNN JOHNSON; CHIEF JUSTICE ELIZABETH KEEVER;
JUDGE KIMBERLY TUCKER; JUDGE ABRAHAM JONES; DAWN DRIGGERS;
ELLEN HANCOCK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cv-00456-FL)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and     WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David R. Corbin, Appellant Pro Se.    Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina; Jose
A. Coker, THE CHARLESTON GROUP, Fayetteville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   R.    Corbin   appeals      the   district    court’s   order

adopting    the   magistrate    judge’s       recommendation     and   dismissing

his civil action.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         Corbin v. Johnson, No. 5:11-cv-00456-FL

(E.D.N.C. Aug. 10, 2012).              We deny Corbin’s motions to show

cause and to mediate, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court    and    argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                        2